Citation Nr: 0401723	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-06 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  He died in June 2001.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
cause of the veteran's death.

The Board notes that in a February 2003 statement from the 
appellant, she made allegations as to entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 (West 2002).  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


REMAND

In a May 2003 statement, the appellant stated that she wanted 
a hearing with a Decision Review Officer.  Thus, a remand is 
necessary for the RO to provide the appellant with a Decision 
Review Officer hearing.

Additionally, the Board notes that the November 2001 rating 
decision in this case was issued on January 15, 2002.  In 
that notice, the appellant was informed that she had one year 
to appeal the determination.  A notice of disagreement was 
received by the appellant in February 2002.  The RO issued a 
statement of the case on August 5, 2002.  In that notice, the 
appellant was informed that she needed to file a formal 
appeal, which "must" be submitted "within 60 days from the 
date of this letter or within the remainder, if any, of the 
one-year period from the date of the letter notifying you of 
the action that you have appealed."  (Emphasis added.)  
Thus, the formal or substantive appeal needed to be submitted 
by October 4, 2002, or January 15, 2003, whichever is the 
later date, which is January 15, 2003.  The record reflects 
that the appellant submitted a VA Form 21-4138, Statement in 
Support of Claim, on February 26, 2003, which is the earliest 
document that could be construed as a substantive appeal.

Based on the above, the Board finds that the RO should 
consider whether the appellant has filed a timely substantive 
appeal as to the issue of entitlement to service connection 
for cause of the veteran's death.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for a Decision Review Officer hearing.

2.  The RO should adjudicate a claim of 
whether the appellant submitted a timely 
substantive appeal as to the January 15, 
2002, rating decision, which denied 
service connection for cause of the 
veteran's death.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


